                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION AT PIKEVILLE

SHERRY L. HELTON,                       )
                                        )
      Plaintiff,                        )
                                        )                 Case No.
v.                                      )             7:18-cv-008-JMH
                                        )
NANCY C. BERRYHILL,                     )           MEMORANDUM OPINION
ACTING COMMISSIONER OF SOCIAL           )                AND ORDER
SECURITY,                               )
                                        )
      Defendant.                        )

                                       ***

      Plaintiff Sherry Helton brings this matter under 42 U.S.C.

§ 405(g) seeking judicial review of an administrative decision of

the Acting Commissioner of Social Security.               The Court, having

reviewed the record and the cross-motions for summary judgment

filed by the parties, will AFFIRM the Commissioner’s decision as

no   legal    error   occurred   and    the    decision   is   supported    by

substantial evidence.

               I.     Standard for Determining Disability

      Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”     42 U.S.C. § 423(d)(1)(A).        In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                See
Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers      whether   the     claimant    is   still    performing

substantial     gainful     activity;    Step     Two,    whether   any    of    the

claimant’s    impairments      are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.     As to the last step, the burden of proof shifts from the

claimant to the Commissioner.           Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                     II.   Procedural and Factual History

       Helton filed for disability insurance benefits (DIB) and

supplemental security income benefits (SSI) on August 4, 2014,

alleging disability as of July 3, 2014.                   [TR 286-94].      Helton

alleged disability due to having her left kidney removed, recurring

kidney     stones,    recurring      kidney    infections,     irritable     bowel

syndrome, and high blood pressure.             [TR 306].

       Helton’s medical records indicate that she has suffered from

headaches.1    For instance, on October 22, 2014, Halton was treated



1 While Helton references multiple medical conditions in her
memorandum in support of her motion for summary judgment [See DE
12-1], Helton’s challenge to the Commissioner’s decision focuses
on the ALJ’s assessment of her persistent headaches and diabetes.
As a result, only medical evidence relevant to Helton’s headaches
and diabetes is discussed here.
                                         2
by a physician assistant, Lora Conley, for headaches.                  [TR 588].

Helton’s    medical   records    report    symptoms   of    a   left    parietal

headache, facial pain, throbbing, and blurred vision in the left

eye.      [TR 581, 588].       Initially, Helton was given a Toradol

(ketorolac tromethamine) injection to treat her headache.                     [TR

589].     At a follow-up appointment on November 11, 2014, Helton

reported that the injection had helped temporarily but that the

headaches had returned.        [TR 581].    Additionally, Helton reported

that she had suffered from intermittent headaches for fives years

but that she had suffered from daily headaches for one week that

had increased in intensity. [Id.]. Helton’s treatment with Conley

also indicate a history of diabetes.         [TR 564, 581].

        Subsequent treatment records indicate that Helton was treated

for headaches and symptoms associated with sinusitis.                [See, e.g.,

TR 568-79].     On April 14, 2015, Helton was treated for headaches

by Dr. Duane Densler at the Pikeville Medical Center.                  [TR 614-

17].     Dr. Densler found no evidence of cerebellar ectopia and

possible    carotid   siphon    aneurysm.      [TR    616].      Dr.     Densler

recommended an evaluation at the University of Kentucky or a

similar medical facility so that a catheter-based angiography

could be performed.        [Id.].    Still, Dr. Densler reported that

Helton’s      orientation,      memory,     cranial        nerves,      balance,

coordination, and fine motor skills were all normal.                 [Id.].



                                      3
      Subsequently, MRIs were conducted, finding a right carotid

aneurysm and a neurovascular radiology consult was recommended.

[Tr 620].      Additionally, medical records submitted by Dr. Mark

Caruso, Helton’s primary care physician, indicate a treatment

history     for      headaches    and     diabetes,      among    other     medical

conditions.       [TR 646-724].2

      On November 7, 2016, Helton was treated by an endocrinologist,

Dr. Hazel Yang for type II diabetes.                [TR 747-58].        Dr. Yang’s

treatment notes indicate that Helton had suffered from diabetes

for   about    two    years   and    that     symptoms     of   excessive    thirst

(polydipsia), excessive urination (polyuria), and excess glucose

in the blood stream (hyperglycemia) were worsening.                    [TR 747].

      Furthermore,       Helton     was   treated     by    the   UK    Healthcare

Neuroscience Institute for a right periophthalmic aneurysm.                    [TR

771-85].      Treatment records from a January 29, 2016, appointment

explain that while Helton had “some subjective numbness over her

distal upper and lower extremities,” Helton had no cranial nerve

deficits and good strength throughout.              [TR 771].

      Helton’s applications for benefits were denied initially on

November 12, 2014.        [TR 215-18].        Helton’s applications were also


2 Medical records indicate that Helton was also treated by a
physician assistant, Amanda Blackburn. [Se TR 646-57]. The Court
makes no distinction between the medical records signed by Dr.
Caruso and Ms. Blackburn because it appears that Blackburn worked
in the same office as Dr. Caruso and treated patients under Dr.
Caruso’s direct supervision.
                                          4
denied on reconsideration on February 27, 2015.                   [TR 223-36].

Subsequently, Helton appeared at an administrative hearing in

front of ALJ L. Raquel Bailey Smith.               [TR 146-74].     Helton was

represented by an attorney at the hearing.

          At the hearing, Helton reported that she stopped working due

to    a    medical   condition   involving   her    kidney,   which   required

surgery.      [TR 154].    Helton also reported issues with uncontrolled

diabetes and explained that she took prescription medications

Trulicity and Humalog Mix 50-50. [TR 154-55]. Furthermore, Helton

testified that she was unable to work due to numbness in her hands

and pain in her legs caused by her diabetes.             [TR 160].     The ALJ

asked Helton, “[o]ther than [diabetes], do you believe anything

else keeps you from working?”          [TR 160].      Helton replied, “No.”

[Id.].

          Additionally, Helton testified that she suffers from tension

headaches that cause nausea.          [TR 169].       Helton explained that

she       experienced     one    tension   headache     per    week    lasting

approximately two hours but that she did not take any medication

for her headaches.        [TR 170].

          A vocational expert also testified at the hearing.               The

vocational expert explained that Helton had worked as a taxi

driver.      [Tr 171].    The ALJ posed hypotheticals to the vocational

expert.      [TR 171-73].



                                       5
        The ALJ issued an unfavorable decision on March 15, 2017.

[TR 99-111]. The ALJ found that Helton suffered from the following

severe impairments: mild osteoarthritis of the left hip, mild

degenerative        disc   disease    of     the    lumbar       spine,    obesity,   and

diabetes     mellitus.       [TR     101].         The    ALJ    found    that    Helton’s

periophthalmic aneurysm was not a severe impairment.                        [TR 101].

        At   step    four,   the     ALJ    discussed       Helton’s       diabetes    and

associated symptoms.          [See TR 104-05].                  Additionally, the ALJ

discussed Helton’s previous treatments for headaches and diabetes

while reviewing the medical evidence.                    [TR 104-09].       Ultimately,

the ALJ found that the objective medical evidence did not support

Helton’s assessment of the severity of her symptoms.                        [TR 108].

        Additionally, the ALJ found that Helton had the residual

function capacity to perform light work and found that Helton could

not perform past relevant work but that there were jobs that exited

in significant numbers in the national economy that Helton could

perform.     [TR 104-10].      As a result, the ALJ found that Helton was

not disabled within the meaning of the Social Security Act.                           [TR

110].

        The Appeals Council denied review on November 30, 2017.                       [TR

1-7].    Having exhausted her administrative remedies, Helton filed

this action on January 23, 2018.                 [DE 1].    Pursuant to the Court’s

Standing     Scheduling      Order    [DE    11],        Helton    moved    for   summary

judgment on June 7, 2018, [DE 12] and the Commissioner moved for

                                             6
summary judgment on July 6, 2018 [DE 14].              As a result, this matter

is ripe for review.

                         III. Standard of Review

     “The    plaintiff     has    the       ultimate    burden      to   establish

entitlement to benefits by proving the existence of a disability

. . . .”     Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680,

683 (6th Cir. 1992).      When reviewing the ALJ’s ruling, this Court

may not “try the case de novo, resolve conflicts in evidence, or

decide questions of credibility.”             Ulman v. Comm’r of Soc. Sec,

693 F.3d 709, 713 (6th Cir. 2012).               This Court determines only

whether the ALJ’s ruling is supported by substantial evidence and

was made pursuant to proper legal standards.                 Cutlip v. Sec’y of

Health   &   Human   Servs.,     25   F.3d     284,    286   (6th    Cir.   1994).

“Substantial evidence” is defined as “more than a scintilla of

evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.”    Id.    The Court is to affirm the decision, provided

it is supported by substantial evidence, even if this Court might

have decided the case differently.           See Her v. Comm’r of Soc. Sec.,

203 F.3d 388, 389-90 (6th Cir. 1999).

                                 IV. Analysis

     Helton raises three main issues in this lawsuit.                       First,

Helton argues that the ALJ erred at step two of the sequential

analysis by failing to consider Helton’s headaches as a severe

                                        7
impairment.    Second, Helton asserts that the ALJ erred by failing

to   appropriately   assess   Helton’s    diabetes   and    headaches   when

assessing residual function capacity.         Third, Helton claims that

the hypotheticals presented to the vocational expert during the

administrative hearing failed to accurately describe Helton’s

impairments and limitations.

A. Whether the ALJ Erred by Failing to Consider Helton’s Headaches
at Step Two of the Sequential Analysis

      First, Helton argues that the ALJ erred by failing to consider

whether her headaches were a severe impairment at step two of the

sequential evaluation.    [See DE 12-1 at 8-11, Page ID # 1016-19].

But, the ALJ’s decision and analysis should be read as a whole.

See Malone v. Comm’r of Soc. Sec., 507 F. App’x 470, 472 (6th Cir.

2012); Athey v. Comm’r of Soc. Sec., No. 13-cv-12529, 2014 WL

4537317, at *3-4 (E.D. Mich. Sept. 11, 2014).

      Helton’s contention that the ALJ failed to consider her

headaches is not supported by review of the ALJ’s entire written

decision.     First, the ALJ explicitly mentioned Helton’s aneurysm

in her step two analysis.      [TR 101].     More importantly, the ALJ

expressly considered Helton’s weekly migraine headaches at step

four of the sequential analysis.         [TR 104-05].      In fact, the ALJ

noted that “on December 15, 2014, [Helton] reported her headache

symptoms improved with medications.”          [TR 106].       The ALJ also




                                   8
reviewed medical records from Helton’s primary care physician, Dr.

Caruso, which noted treatment for headaches.               [Id.].

       Helton asserts that “[her] testimony, four medical providers,

and three objective abnormal scans all support that Ms. Helton’s

headaches    significantly     limit[]       her   ability    to     perform   work

related activities.      [DE 12-1 at 11, Page ID 1019].             But the record

evidence is not as clear as Helton claims.             The objective medical

evidence does demonstrate that Helton complained of persistent

headaches and associated symptoms.             Still, on November 10, 2014,

Helton reported that she had suffered from intermittent headaches

for five years.      [TR 381].    Thus, even if Helton’s headaches had

increased in intensity and frequency, there was some period of

time    where   Helton   worked    while       suffering     from    intermittent

headaches.

       Additionally, the medical evidence reflects a conservative

treatment plan for Helton’s headaches.                At the administrative

hearing, Helton testified that she had not been prescribed any

medication to treat her headaches. [TR 170].                  Furthermore, the

medical evidence suggests that Helton only received one Toradol

injection to treat her headaches and that it did help some, even

though her symptoms returned.           [TR 581, 589].

       Moreover, testimony from the administrative hearing suggests

that   Helton’s    headaches     were    not    one   of   her      more   limiting

impairments.      For instance, at the hearing, Helton testified that

                                         9
symptoms associated with diabetes prevent her from working.                 [TR

160].     Still, when asked if there were impairments other than her

diabetes that prevented her from working, Helton said, “No.”

[Id.].      In fact, Helton’s headaches were discussed relatively

briefly at the administrative hearing and only after her attorney

raised     the    headaches    as   a   medical    issue.        [TR   169-70].

Additionally,      headaches   were     not   listed   as   a   condition   that

prevented Helton from working on the Disability Report Form.                [See

TR 306].

        Thus, the record evidence is not as clear as Helton suggests.

While there may be evidence in the record that suggests her

headaches are a severe impairment, there is also evidence to the

contrary.        If the ALJ’s decision is supported by substantial

evidence, the Court is not to second-guess that decision, “‘even

if substantial evidence would support the opposite conclusion.’”

Ulman, 693 F.3d at 714 (citing Bass v. Comm’r of Soc. Sec., 499

F.3d 506, 509 (6th Cir. 2007)).

        Furthermore, even assuming, for the sake of argument, that

the ALJ’s failure to engage in a more thorough analysis of Helton’s

headaches at step two is a technical error, that error would be

harmless because it is clear, based upon a reading of the entire

decision, that the ALJ considered Helton’s headaches when making

her decision.       Remand here would simply require the ALJ to copy



                                        10
part of her discussion under the step four heading and paste it

under the step two heading.

     Ultimately, this is not a case where the ALJ completely failed

to consider the medical evidence pertaining to Helton’s headaches

or simply reiterated a perfunctory, unsupported step two finding

when considering residual functional capacity.                     In fact, the

opposite is true based upon review of the entire record.                 The ALJ

considered    and    analyzed    the    medical     evidence     pertaining   to

Helton’s headaches at step four, including the medical notes

provided     by   treating   sources      and   the    results      of   relevant

examinations.       As a result, the ALJ did not commit error and the

decision is supported by substantial evidence.

B. Whether the ALJ Failed to Consider Limitations Associated with
Helton’s Diabetes and Headaches When Assessing Residual Functional
Capacity

     Second,      Helton   asserts     that   the   ALJ   failed    to   consider

physical limitations associated with her diabetes and headaches

when assessing residual functional capacity.               [DE 12-1 at 11-13,

Page Id # 1019-21]. But here, review of the ALJ’s written decision

indicates    that    the   ALJ   did    consider      Helton’s     diabetes   and

headaches.

     At step four of the analysis, the ALJ mentioned that Helton

testified that she could not work due to “insulin dependent

diabetes mellitus,” and that “[s]he gets migraine headaches once

a week.”    [TR 104-05].     The ALJ considered “symptoms of . . . high

                                        11
blood sugar[], leg pain and swelling, feet tingling . . . poor

energy level, tiredness, fatigue, and concentration difficulties.”

[TR 104].    In fact, the ALJ noted that Helton “reported having to

sit down and elevate her legs because of pain and swelling.”            [TR

104-05].

      Additionally, in addition to considering Helton’s subjective

complaints, the ALJ also analyzed the objective medical evidence.

For   instance,   the    ALJ   noted   that   Helton   takes   prescription

medications for multiple health problems.         [TR 105].    Furthermore,

the ALJ discussed Helton’s medical treatment by Dr. Mark Caruso

and Albaree Medical Services.          [TR 105-06].    The ALJ noted that

Helton was treated for diabetes and headaches by these medical

providers.    [Id.].     Finally, the ALJ considered medical records

from endocrinologist, Dr. Hazel Yang.         [TR 106].

      Still, Helton’s main complaint with the ALJ’s decision seems

to be that the ALJ’s residual functional capacity finding did not

expressly mention Helton’s pain in her extremities and need to

raise her legs.        But here, the ALJ weighed the subjective and

objective record evidence and concluded that Helton’s subjective

statements concerning the intensity and limiting effects of her

conditions were not supported by the evidence.                 [TR 107-09].

Ultimately, there is substantial evidence in the record to support

the ALJ’s conclusion that Helton’s diabetes did not significantly

limit her residual functional capacity.

                                       12
     For     instance,    the   ALJ    considered          Helton’s   subjective

complaints regarding pain but noted that “the medical evidence of

record reveal[ed] responsiveness to conservative treatment and

medications.”     [TR 108].     The ALJ expressly considered Helton’s

“alleged pain, swelling, tingling and drawing in the bilateral

upper and lower extremities” but noted that “physical examinations

were virtually unremarkable.”          [TR 108].           The ALJ noted that

medical    examinations    described       full    range    of   motion     in   the

extremities and that the medical professionals treating Helton for

diabetes had recommended continued management with medication.

[TR 106]. Finally, the ALJ considered Helton’s activities of daily

living and noted that her impairments only resulted in a mild

restriction of her daily activities.              [TR 108].

     Pertaining to headaches, as has been discussed, the ALJ

expressly discussed Helton’s headaches at step four and analyzed

objective medical evidence.       [See TR 104-07].            Additionally, the

ALJ had good reasons for finding that Helton’s headaches were not

a severe impairment and did not limit her residual functional

capacity, noting the conservative treatment plan for Helton’s

headaches.    [See supra Section IV(A); see also TR 170, 581, 589].

     Of    course,   Helton     clearly       disagrees       with    the    ALJ’s

conclusion.    But just because a condition is found to be severe at

step two does not necessitate a finding that said condition limits

the claimant’s residual functional capacity.                  The ALJ considers

                                      13
residual function capacity between steps three and four of the

sequential analysis to determine “the most [a claimant] can still

do despite [her] impairments.”       20 C.F.R. §§ 404.1520(a)(4),

404.1545(a)(1), (5).    The ALJ is required to assess residual

function capacity “based on all of the relevant medical and other

evidence.”   20 C.F.R. § 404.1545(a)(3).   The ALJ is required to

consider all medically determinable impairments, both severe and

non-severe, in determining residual function capacity.   20 C.F.R.§

404.1545(a)(2).

     This Court may not “try the case de novo, resolve conflicts

in evidence, or decide questions of credibility.”   Ulman, 693 F.3d

at 713.   Here, the ALJ considered all of Helton’s impairments,

both severe and non-severe, and analyzed the record evidence.   As

a result, the ALJ’s conclusion is supported by substantial evidence

and must be affirmed.

C. Whether the ALJ Erred by Failing to Account for Limitations
Imposed by Helton’s Headaches and Diabetes in a Hypothetical
Directed to the Vocational Expert

     Third, Helton claims that the ALJ erred by failing to included

certain limitations caused by Helton’s headaches and diabetes in

hypotheticals posed to the vocational expert.    [DE 12-1 at 13-14,

Page ID # 1021-22].     But Helton’s complaint here is largely a

replication of her first and second arguments.

     The only new contention raised by Helton is that the ALJ

failed to adequately include limitations caused by her headaches

                                14
and diabetes in hypotheticals posed to the vocational expert.

Helton cites Howard v. Commissioner of Social Security for the

proposition that a hypothetical question posed to a vocational

expert must accurately portray the claimant’s physical and mental

impairments in order to be supported by substantial evidence.                        See

276   F.3d     235,   241.         Howard    is   informative,      but    it   is   not

dispositive in this case.

      In Howard, the ALJ found that the claimant suffered from

multiple     diseases     but      failed    to   include      symptoms   from   these

diseases.      See Howard, 276 F.3d at 241.              The Court found that the

ALJ’s hypotheticals did not adequately portray the claimant’s

physical and mental state based on the objective medical evidence.

See id.

      Subsequently,       the      Sixth     Circuit     has   clarified    that     the

language Helton relies upon was not part of the holding in Howard.

Webb v. Comm’r of Soc. Sec., 368 F.3d 629, 631-33 (6th Cir. 2004).

The main holding in Howard was that the ALJ improperly calculated

the claimant’s residual functional capacity, not that the ALJ

failed    to    include      all    the     claimant’s    medical    conditions      in

hypotheticals posed to the vocational expert.                    See id. at 631-32.

      In fact, the Sixth Circuit explained that if the language in

Howard was interpreted to require an ALJ to expressly list a

claimant’s medical conditions when presenting a hypothetical, that

the holding would interfere with prior decisions.                         Id. at 633.

                                             15
For   instance,     previous    holdings      found     that    “a     hypothetical

question need only reference all of a claimant’s limitations,

without reference to the claimant’s medical conditions.                           Id.

(citing Foster v. Halter, 279 F.3d 348, 356 (6th Cir. 2001)).

Additionally, “a vocational expert need only ‘take[] into account

plaintiff’s limitation.’”        Id. (alterations in original) (quoting

Varley v. Sec’y of Health & Human Servs., 820 F.3d 777, 780 (6th

Cir. 1987)).

      Ultimately, when presenting a hypothetical to a vocational

expert, an ALJ is not required to list or expressly mention a

claimant’s    medical      conditions.        Howard,   368     F.3d    at    631-33.

Additionally, “[i]t is well established that an ALJ may pose

hypothetical questions to a vocational expert and is required to

incorporate only those limitations accepted as credible by the

finder of fact.”          Casey v. Sec’y of Health & Human Servs., 987

F.2d 1230, 1235 (6th Cir. 1993).

      Here,    as   was    previously     discussed,      the    ALJ’s       findings

pertaining to the severity of Helton’s headaches and residual

functional capacity are supported by substantial evidence.                      [See

supra Sections IV(A)-(B)].        The ALJ had good reasons to discredit

Helton’s subjective complaints regarding limitations imposed by

her headaches and diabetes.        As a result, the ALJ was not required

to list these conditions or the alleged limitations imposed by

them when presenting a hypothetical to the vocational expert.

                                         16
                            V. Conclusion

     Having found no legal error on the part of the ALJ and that

the decision is supported by substantial evidence, the Acting

Commissioner’s final decision is AFFIRMED.

     Accordingly, it is hereby ORDERED as follows:

     (1)   Plaintiff’s   Motion   for   Summary   Judgment   [DE   12]   is

DENIED;

     (2)   Defendant’s   Motion   for   Summary   Judgment   [DE   14]   is

GRANTED;

     (3)   Judgment in favor of the Defendant will be entered

contemporaneously herewith.

     This the 14th day of November, 2018.




                                   17
